Citation Nr: 1415625	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from March 1957 to May 1959.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus.  The Veteran maintains that his hearing loss and tinnitus resulted from in-service noise exposure.  At the time of separation, a whispered voice test was normal according to the May 1959 Report of Medical Examination at discharge; however, it has been well-established that this type of testing is not an accurate measurement of hearing acuity.  

The Veteran served in the United States Navy and according to his service treatment records, he served aboard the USS Turner (DDR-834) from August 1958 to May 1959.  A history of this ship shows that the Turner was re-classified as a radar picket destroyer in March 1949 and on her eighth Mediterranean cruise in 1958, she acted as a picket ship for Task Force 61 during the Lebanon crisis.  See http://en.wikipedia.org/wiki/USS_Turner_(DD-834)  The RO did not consider these facts when it determined that acoustic trauma was not conceded.  

It is not clear whether the Veteran suffered acoustic trauma in service; however, the Veteran and his representative assert that he was exposed to loud noise during that time.  The Veteran's representative pointed out that the Veteran's DD-214 lists his rate as SA (E-2), which is a Seaman Apprentice.  The representative stated the following:  

An undesignated seaman (an E-3 or below) who does not have a rate, also known as strikers) ends up working for the Boatswain's Mate (BM). He or she does the grunt work. They maintain the exterior surfaces of ships, to include paint chipping, deck handling machinery and equipment, handle cargo and operate small powered boats during a number of evolutions.  BMs take charge of working parties, and act as petty officer-in-charge of picket boats, self-propelled barges, tugs and other yard and district crafts.  They serve in or take charge of gun crews and damage control parties.  BMs operate and maintain equipment used in loading and unloading cargo, ammunition, fuel and general stores.  The rate of SA(E-2) should be evidence enough as to what the Veteran was exposed to during active duty in the Navy. 

See The American Legion's February 2014 Written Brief Presentation.  

Based on the Veteran's contentions, and the representative's statement, and the type of ship on which the Veteran served, the RO should conduct additional development, to the extent possible, to corroborate the Veteran's assertions regarding acoustic trauma in service.  

This is particularly necessary because the Veteran has submitted private treatment records indicating a possible relationship between his hearing loss and tinnitus, and service.  An October 2009 examination report from RI Ear Nose and Throat Physicians shows asymmetrical hearing loss, right worse than left and tinnitus, right worse than left.  Significantly, the report indicates that the Veteran was exposed to cannon fire without the use of hearing protection.  The examiner opined that the Veteran's findings were chronic and were likely related to noise exposure associated with military service or occupationally.  

Similarly, a June 2013 memorandum from Dr. D, an ENT specialist, notes that a review of the Veteran's military personnel records reveals military noise exposure.  The examiner, after consulting the institute of Medicine Report assessing his military and VA documentation, and reviewing his examination results, opined that it is more likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by, the result of, or aggravated by his military noise acoustic trauma.  

Unfortunately, the ENT does not provide any rationale for why he believes the Veteran was exposed to acoustic trauma in service and he did not point to any specific finding in the Veteran's personnel records as corroboration for why he found that the Veteran was exposed to loud noise in service.  Essentially, it appears that the Veteran's own rendition of his history was merely recorded without any supplementary independent medical opinion regarding the accuracy of that history with respect to his in-service noise exposure.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute medical evidence of the required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  Moreover, the Veteran's occupational noise exposure is not known, and the ENT in 2009 indicated that occupational noise exposure could have contributed to the hearing loss and tinnitus.  

In sum, the evidence is still unclear as to whether the Veteran experienced acoustic trauma in service.  The Veteran's occupational noise history is unknown, and the October 2009 examiner opined that the occupational noise could have played a part in the Veteran's development of hearing loss.  

Clarification is needed on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request from the Veteran a full recorded history of his noise exposure, both during service and after, including any occupational noise exposure.  

2.  Obtain copies of any outstanding VA records pertinent to the Veteran's claims.  Also, a review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  Properly notify the Veteran if any identified records are unavailable and further action to obtain them would be futile.  

3.  After all outstanding records are obtained, schedule the Veteran for a VA Compensation and Pension audiological examination to determine the nature, extent, onset and etiology of the Veteran's hearing loss and tinnitus.  The examiner should opine as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran's hearing loss and/or tinnitus is related to excessive noise exposure in service and/or had its onset during service regardless of when the initial hearing loss was first identified.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  The rationale for all opinions expressed should be provided.  

The examiner must keep in mind that even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  In this regard, the examiner should indicate if the Veteran has the type of hearing loss that is normally associated with acoustic trauma.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching their conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



